DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks and an IDS filed on 02/16/21. Claims 1, 5, 8-9 and 15 have been amended, claims 11 and 13-14 have been cancelled and new claims 17-23 have been added. Accordingly, claims 1-9, 12 and 15-23 are pending and under examination on the merit. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim interpretation:
Claims 1-9, 12 and 15-16 have been amended from “comprising” to the closed transitional phrase of “consisting of”. However the claims also recite the optional addition of adjuvants including carriers, diluents, emulsifiers, etc, and a fourth active agent including insecticides, fungicides, etc.  
As MPEP states, -The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”). See Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004)….. A claim which depends from a claim which “consists of” the recited elements or steps cannot add an element or step. When the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986), (See MPEP § 2111(03). 
Thus the claims adding a wide and unspecified number of other components such as carriers, fillers, fungicides, etc counters the meaning of “consisting of”. As such the claims herein are interpreted as “comprising”.  
Claims 1-9, 12 and 15-23 recite a Markush type listing of species without including the proper Markush language. Proper Markush language is “selected from the group consisting of A, B, C and D”. Since the Markush groups are recited without the transition phrase “consisting of”, it is unclear whether the Markush species are limited to those recited in the claims or the Markush species can include those which are not recited in the claims.  Accordingly, the claims are not limited to the recited species.  Note: MPEP § 803.02. 
New claims 17-23 are drawn to a herbicidal combination consisting of saflufenacil, at least one triazine and at least one dinitroaniline herbicide. A typical composition or formulation contains carriers and adjuvants. Since the claims do not allow for any additives, the claims are interpreted as a herbicidal combination that may 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Massa et al (WO 2016116531, below recitations are from its US version US 20180064111). 

Massa et al (‘531 or ‘111) teach ternary herbicidal combination comprising saflufenacil. That is, a herbicidal combination comprising saflufenacil, a herbicide B selected from sulfentrazone, carfentrazone, butafenacil, fomesafen, oxyfluorfen, flumioxazin, clomazone, topramezone, dicamba, 2,4-D, pendimethalin and their salts and esters and at least one herbicide C different therefrom (See title, [0001] and [0005]).
Massa et al disclose an embodiment wherein herbicide A is saflufenacil ([0011]), herbicide B is flumioxazin ([0012]) and herbicide C is pendimethalin (See [0123]) (this reads on claims 15 and 16 (xiv)). 
Massa et al disclose that herbicide C may be a triazine herbicide, triazinone, triazolone, triazolopyramidine including ametridione, amibuzin, hexazinone, isomethiozin, metamitron, metribuzin, trifludimoxazin, ametryn, atrazine, aziprotryne, chlorazine, cyanatryn, cyanazine, cyprazine, eglinazine, ipazine, mesoprazine, prometryn, procyazine, propazine, sebuthylazine, terbuthylazine, ametryn, amitrole, fluometuron, bencarbazone, carfentrazone, ipfencarbazone, sulfentrazone, cloransulam, diclosulam, florasulam, flumetsulam, metosulam, penoxsulam, pyroxsulam, amitrole,  etc, (See at least [0057], [0086], [0181], [0147], [0156], [0157], [0164]-[0165] and [0181]). 
Massa et al further disclose that the said combination compositions may comprise additional herbicides including MTA inhibitors such as dinitroaniline herbicides including benfluralin, oryzalin, pendimethalin, prodiamine and trifluralin, etc, (See [0120]-[0121]).
In another embodiment Massa et al disclose a herbicidal combination comprising a herbicide D which is different from herbicides B and C, and which is selected from synthetic auxins, ACC inhibitors, photosystem II inhibitors, pigment synthesis inhibitors, imidazolinone herbicides and dinitroaniline herbicides (See [0270]).
applying an herbicidal combination to the undesirable vegetation, for controlling undesirable vegetation, i.e. weeds in a locus, e.g. a field, where crops will be planted, before planting or emergence of the crop (See [0024]-[0028] and [0033]). 
Massa et al disclose that depending on the formulation type, they comprise one or more liquid or solid carriers, auxiliaries which include organic and inorganic thickeners, bactericides, antifreeze agents, antifoams, colorants; fertilizers, surfactants including adjuvants, wetting agents, tackifiers, dispersants and also emulsifiers, etc, (See [0375]-[0386]). 

It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have selected specific herbicides for a suitable combination as taught by Massa et al ‘531 with a reasonable expectation of success. Massa et al teach a herbicidal combination comprising saflufenacil, a herbicide B such as carfentrazone, a herbicide C which is dinitroaniline herbicides including benfluralin, oryzalin, pendimethalin, and suitable carriers and adjuvants which is applied to the undesirable vegetation, for controlling undesirable vegetation, i.e. weeds in a locus, e.g. a field. 
In other words, “When an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “When the question is whether a patent application claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is . 

Claims 1-9, 12 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Massa et al (WO 2016113334, below recitations are from its US version US 20180007901). 

Massa et al (‘334 or ‘901) teach herbicidal combination comprising saflufenacil and glufosinate. That is, an herbicidal combination comprising saflufenacil, glufosinate or one of its salts and at least one herbicide C different therefrom. It is frequently recommended to apply glufosinate in combination with at least one second herbicide, such as 2,4-D, dicamba, triazines such as atrazine or metribuzin, chloroacetanilides such as metholachlor or dimethenamid, linuron and/or pendimethalin (See title, [0001] and [0004]).
saflufenacil, b) a herbicide B which is glufosinate or one of its salts, and c) at least one herbicide C different from herbicides A and B which is selected from triazolopyrimidine herbicides, sulfonylamino-carbonyl-triazolinone herbicides, etc (See [0012]). Triazolinone herbicides include e.g. amicarbazone, bencarbazone, carfentrazone, ipfencarbazone and sulfentrazone and their salts (See [0053]). Triazin(di)one herbicides C (i.e. triazinone and triazindione herbicides) include e.g. ametridione, amibuzin, ethiozin, hexazinone, isomethiozin, metamitron, metribuzin, ametryn, atrazine, aziprotryne, chlorazine, cyanatryn, cyanazine, cyprazine, ipazine, prometryn, trietazine and their salts and esters (See [0101]- [0102]). Other suitable inhibitors that can be include e.g. amitrole, fluometuron and aclonifen (See [0122]). 
Massa et al disclose that MTA inhibitors of the group C include e.g. dinitroaniline herbicides such as benfluralin, butralin, dinitramine, ethalfluralin, fluchloralin, oryzalin, pendimethalin, prodiamine and trifluralin, preferably pendimethalin may be included in the said combination composition (See [0079], [0082] and [0161]). 
It is disclosed that the herbicidal component c) comprises at least one herbicide selected from triazolopyrimidine herbicides and sulfonylamino-carbonyl-triazolinone herbicides including cloransulam, florasulam, metosulam, pyroxsulam, diclosulam, flumetsulam and penoxsulam (See [0043]-[0044]). 
The said compositions comprise a herbicidally active combination and at least one carrier material, including liquid and/or solid carrier materials (See [0019]). The formulations contain, besides the active ingredients of the combination, and at least one carrier material, one or more surfactants and one or more further auxiliaries including thickeners, antifoam agents, bactericides, antifreeze agents, fertilizers, and other auxilaries customary for crop protection compositions (See [0235]-[0249]).
Massa et al teach a method for controlling undesirable vegetation, which comprises applying the said herbicidal combination to the undesirable vegetation, i.e weeds (See [0016]-[0019] and [0022]). 

It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have selected specific herbicides for a suitable combination as taught by Massa et al ‘531 with a reasonable expectation of success. Massa et al teach a herbicidal combination comprising saflufenacil, a herbicide B such as carfentrazone, a herbicide C which is dinitroaniline herbicides including benfluralin, oryzalin, pendimethalin, and suitable carriers and adjuvants which is applied to the undesirable vegetation, for controlling undesirable vegetation, i.e. weeds in a locus, e.g. a field. 
In other words, “When an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “When the question is whether a patent application claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the . 

Claims 1-9, 12 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hijano et al (Herbicide selectivity in alfalfa crops).   

Hijano et al disclose a study aimed at determining the selectivity of herbicides applied to pre- and post- emergence for alfalfa crops. 
In one experiment, the effect of pre-emergent herbicides on early alfalfa development was observed with three herbicides (hexazinone, atrazine + simazine, S-metolachlor).  In another experiment a combination of atrazine, clomazone, diclosulam, and diuron+hexazinone or diuron+hexazinone +sulfometuron were tested on alfalfa sown at different times after herbicide application. Among the herbicides applied at post-emergence, imazethapyr, clethodim, haloxyfop-p-methyl and MSMA were selective for alfalfa. The results of the third experiment showed that the herbicides diclosulam, hexazinone + diuron and atrazine caused less toxicity in alfalfa plants (See abstract).

It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have selected specific herbicides for a suitable combination as taught by Hijano et al with a reasonable expectation of success. Hijano et al teach a herbicidal combination comprising three herbicides (hexazinone, atrazine + simazine, S-metolachlor), a combination of atrazine, clomazone, diclosulam, and diuron+hexazinone or diuron+hexazinone +sulfometuron which were tested on alfalfa sown at different times after herbicide application. Hijano et al disclose that the combination of diclosulam, hexazinone + diuron and atrazine caused less toxicity in alfalfa plants. 
As such one of ordinary skill in the art is given sufficient guidance to make a combination suitable for weed control as taught by Hijano et al. 
In other words, “When an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “When the question is whether a patent application claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the . 

Claims 1-9, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Etcheverry et al (US 20160213000) in combination with Koschenick et al (US 20160286802). 

Etcheverry et al teach a method for controlling weeds in sugar cane plantations. wherein at least one herbicide (A) is applied as solid agrochemical formulation (B) to the plantation; and solid agrochemical formulations (B), which are dry, ready for use granules, comprising at least one herbicide (A) selected from metribuzin, diuron, bentazone, hexazinone, tebuthiuron, sulfentrazone, imazapic, imazapyr, glyphosate, MSMA, ametryn, atrazine, 2,4-D, pendimethalin, saflufenacil and 1,5-dimethyl-6-thioxo-3-(2,2,7-trifluoro-3-oxo-4-(prop-2-ynyl)-3,4-dihydr- o-2H-benzo[b][1,4]oxazin-6-yl)-1,3,5-triazinane-2,4-dione (CAS 1258836-72-4) (also known as trifludimoxazin) and at least one carrier (See Title and abstract).
applying at least one herbicide (A) as solid agrochemical formulation (B) to the sugar cane plantation (See [0015]). 
The said agrochemical formulation may further comprise fertilizers and agrochemical auxiliaries, including solvents, liquid carriers, solid carriers or fillers, surfactants, dispersants, emulsifiers, wetters, adjuvants, thickeners, humectants, repellents, bactericides, anti-freezing agents, anti-foaming agents, colorants, tackifiers, binders and coating agents, etc (See [0099]-[0102]).
The said solid agrochemical formulation (B) comprises at least one herbicide (A), which is selected from metribuzin, diuron, bentazone, hexazinone, tebuthiuron, sulfentrazone, imazapic, imazapyr, glyphosate, MSMA, ametryn, clomazone, mesotrione, amicarbazone, atrazine, 2,4-D, pendimethalin, saflufenacil and triazinane-2,4-dione (also known as trifludimoxazin) (See [0049]).
In a preferred embodiment, the agrochemical formulation (B) comprises as herbicide (A) a mixture of imazapic, hexazinone and saflufenacil and a clay based carrier (See [0094]). 
Etcheverry et al lack a specific disclosure on adding three agents that include salfufenacil, a traizine herbicide and a dinitroaniline. However this is known in the art as shown by Koschenick et al. 

Koschenick et al teach methods and compositions for controlling weeds in soil that involve the use of a bleaching herbicide such as fluridone in combination with at least one other additional selected herbicidal agent (See abstract).
carfentrazone, dicamba, diuron, metolachlor, oxyfluorfen, pendimethalin, saflufenacil etc, (See [0009]). The combination of herbicides can provide enhanced control of weeds (See [0065]). 
Koschenick et al disclose that additional herbicides may be applied in combination with, prior to, and/or subsequent to application of herbicides including, (2,4-D), carfentrazone, clethodim, dicamba, diuron, fluazifop, flumiclorac, fluthiacet, fluometuron, flumioxazin, glufosinate, glyphosate, halosulfuron, indaziflam, metolachlor, oryzalin, pendimethalin, penoxsulam, pronamide, pyroxasulfone, saflufenacil,  simazine, sulfentrazone, halosulfuron, rimsulfuron, penoxsulam, pendimethalin, oryzalin, and/or a combination thereof (See [0095]-[0098]). 

It would have been obvious to one of ordinary skill in the art to have combined the teaching of Koschenick et al with that of Etcheverry et al to arrive at the claimed invention because both references teach the advantages of combining different herbicides to control weeds in a crop or locus. Etcheverry et al teach various combination of active agents and provide at least one embodiment where the composition comprises a mixture of imazapic, hexazinone and saflufenacil and a carrier. While the disclosure provides for other active herbicides, there is no direct teaching on one of the herbicides being a triazine or triazinone, and one being a dinitroaniline. However Koschenick et al teach combination of herbicides where the agents may be selected from carfentrazone or hexzainone, oryzalin, pendimethalin, penoxsulam, pronamide and saflufenacil. Accordingly, the combination of references would have lead 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
Applicant’s main argument with regard to all rejections is that the claims have been amended to include the transitional phrase “consisting of” and that obviates the rejections because all reference disclose other herbicide(s) which are excluded from the claims as amended. 
The argument is not persuasive because as explained above, the claims are not awarded the closed transitional phrase of “consisting of” as Applicants claim. The claims recite the term “consisting of” but also open the compositions to various components including carriers, diluents, a biological agent, a fertilizer, etc. Thus, the claimed compositions are interpreted as “comprising”, and as such the above rejections meet the claims as recited.
Regarding the rejection of claims over Etcheverry et al in view of Koschnick et al, Applicant’s first argument is that “Etcheverry is directed to methods of controlling weeds in sugarcane which is completely different from the instant application” (See remarks, page 9). 
completely different from those claimed. Both claim set and the prior art teach compositions comprising a number of herbicides for controlling weed. Thus the arguments are not persuasive. 
Next argument is that “The compositions include at least one herbicide A which is selected from groups Al to A9 and at least one carrier. At least one herbicide belonging to the groups Al to A9 are enumerated at page 2, [0037 to 0046], hence A can be any one herbicide amongst the said long list of herbicides. It is important to note that as per Etcheverry the most preferred herbicide in controlling weeds in sugarcane plantation is imazapic. See [0050 to 0053]; [0091 to 0098]. … Imazapic is excluded from the instant claims” (remarks, page 9).
This argument is also not found persuasive because as explained above, the claimed compositions are not interpreted as “consisting of”. Thus Etcheverry et al’s use of imazapic in addition to other herbicides is well within the scope of claims. In other words, contrary to Applicant’s argument, imazapic is not excluded from the instant claims. 
Then Applicant argues that “All the examples (formulations) and field trials are either directed towards single herbicide or two herbicides. Not a single experimental data/field trial or formulations (via examples) for controlling weeds is taught in Etcheverry using a ternary combination, as that of the instant claims, which is the essence of the present invention” (See remarks, pages 9-10).
 The above argument is not persuasive because the rejection is under obviousness over Etcheverry et al in combination with Koschenick et al. The rejection clearly states that Koschenick et al teach ternary combinations and that one of ordinary . 
In this regard the courts have held that “when applicant's arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-9, 12 and 15-23 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
                                                                         /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616